IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1115
                              Filed August 15, 2018


IN THE INTEREST OF D.P.,
Minor Child,

D.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Christina M. Shriver, Waterloo, for appellant father.

       Thomas J. Miller, Attorney General, and John B. McCormally, Assistant

Attorney General, for appellee State.

       Timothy M. Baldwin of Public Defender’s Office, Waterloo, guardian ad litem

for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      A father appeals the termination of his parental rights to his child, born in

2007. He contends (1) the State failed to prove the ground for termination cited

by the district court and (2) termination should have been deferred for six months.

      The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(f) (2018).      The provision requires proof of several

elements, including proof the child cannot be returned to the parent’s custody. Our

de novo review of the record reveals the following facts.

      The child was removed from the mother’s custody based on evidence of

alcohol and drug use while she had the child in a vehicle.          The child was

adjudicated in need of assistance.

      The father never served as custodial parent of the child.            He was

incarcerated when the child was born, returned to prison in 2010, and was again

incarcerated during these proceedings. He remained in prison at the time of the

termination hearing.

      In time, the State petitioned to terminate the parents’ rights. The mother

consented to termination. The father challenged the petition. At the termination

hearing, he conceded that, although he was scheduled to be paroled within a

week, he did not “know how long after that” he would be released from the

correctional institution and it would “probably take a few months” before he would

be in a position to care for the child. He also conceded the manager of the housing

he would obtain on his release would “[p]robably not at first” allow the child to be

placed with him.
                                          3


       The department of human services social worker in charge of the case

testified the father’s involvement with reunification services was “very sporadic.”

He was offered supervised visits with the child but canceled several and

“oftentimes was difficult to get a hold of either through phone or text messaging.”

He attended two fully supervised visits with the child and wrote “five or six letters”

to her. In the social worker’s opinion, the father was never in a position to have

the child placed with him. She stated the father told her as much six weeks before

the termination hearing. We agree with the district court that the child could not be

returned to the father’s custody.

       The district court found that a deferral of termination for six months was not

warranted. See Iowa Code § 232.104(2)(b). We agree with this finding. As noted,

the father had little sustained contact with the child over her life. Although we do

not doubt his sincerity in wanting to maintain a relationship with her, he was simply

not in a position to safely parent the child at the time of the termination hearing or

in the imminent future, and the prospect that he would be able to do so within six

months of the termination hearing were dim.

       We affirm the termination of the father’s parental rights to his child.

       AFFIRMED.